Title: From George Washington to William Shippen, Jr., 1 March 1777
From: Washington, George
To: Shippen, William Jr.



Sir,
Morris Town (New Jersey) 1st March 1777

I am sorry that any of the Continental Troops which have not had the small-pox, should have been lately marched past Philadelphia, without suffering Inoculation; as accommodations are so much better there, than here, & as in the natural way that Disorder proves so fatal, to the Soldiery. I have however written to Genl Gates fully on this Subject.
I wish you would look out for Surgeons, & indeavour to Supply each Continental Regiment with one as the Troops pass by you. I am so conscious that the Surgeon’s Wages are too low, that I shall use my Influence with Congress to have them advanced.
